Citation Nr: 1534279	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea syndrome ("sleep apnea").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from November 1991 until April 1992, and active service from November 2005 to April 2006, October 2008 to January 2009 and from February 2009 to February 2010 and November 2012 to February 2013.  

This matter comes to the Board of Veterans' Affairs (Board) from an August 2012 rating decision from the Department of Veterans Appeals (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2015, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted entitlement to service connection for sleep apnea.  However, the Board has determined that further development must be undertaken prior to adjudicating the appeal.  

At the Veteran's hearing, the Veteran's wife testified that when the Veteran returned from his 2010 deployment she noticed that the Veteran was gasping or trying to catch his breath while sleeping.  The Veteran testified that upon his return from his deployment he noticed that it took him a long time to fall asleep and that he wakes up often during the night.  At first, he was prescribed Trazadone to help him fall asleep, but it only partially worked.  Subsequently he was sent for sleep study in April 2012, and the Veteran was diagnosed with sleep apnea.  

Since the Veteran has a current diagnosis of sleep apnea that has been related back to his time in service, the Board finds that remand for a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea.  See 38 C.F.R. § 3.159(c)(4)  (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, there is a question as to whether the sleep apnea that was diagnosed in 2012 was noted upon the Veteran's entry into service in November 2012.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111 . Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The service treatment records currently associated with the claims file do not contain many records from the Veteran's service in 2012-2013.  On remand further search for any service treatment records from this period, including any entrance examinations, must be undertaken.  

If the condition was not noted, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition. Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records, including any enlistment examinations for the Veteran's service from November 2012 until February 2013. These should be requested from the NPRC, and any other appropriate source.

All efforts to obtain such records should be documented in the claims folder, and efforts should continue until it is determined that further efforts would be futile.

2.  After any records requested above are received, the AOJ is requested to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The Veteran's claims folder should be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed.  

The examiner should provide an opinion as to 

a) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran currently diagnosed sleep apnea had its onset during any period of active service prior to 2010 or is related to such active service. 
b) whether it is as likely as not (i.e., probability of 50 percent or more) that the sleep apnea diagnosed in April 2012 increased in severity during the Veteran's active service from November 2012 until February 2013?

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




